Citation Nr: 9921842	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  98-02 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increase rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1968 to 
October 1969.  The appellant served in the Republic of 
Vietnam and received a combat infantryman's badge.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

Post-traumatic stress disorder is productive of total 
occupational impairment.


CONCLUSION OF LAW

Post-traumatic stress disorder is 100 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for post-traumatic stress disorder was 
granted in a February 1997 rating decision.  An evaluation of 
30 percent was assigned from December 1996, the date of 
claim.  The appellant has disagreed with the 30 percent 
assigned evaluation and has contended that his post-traumatic 
stress disorder is more severely disabling.

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from all identified sources 
including VA Medical Centers and private medical opinions 
have been associated with the claims folder.  The appellant 
was afforded the opportunity to testify before the Board in 
June 1999.  Furthermore, there is no indication from the 
appellant or his representative that there is outstanding 
evidence which would be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The appellant testified before the Board in June 1999.  He 
stated that he was presently unemployed and attributed this 
to a serious emotional disorder.  He testified that he would 
get very violent and had a problem with authority.  He 
required medication to sleep and was receiving psychiatric 
treatment through the VA.  On an average day he would stay in 
the house and did not like to venture outside.  He went to 
sleep at about 2:30 AM and rose at about 5:30 AM.  He napped 
when he took his medication.  Sometimes he rode his 
motorcycle on the country roads.  He shopped for groceries.  
He did not like to go to the mall with his wife.  He had one 
or two friends but they did not visit on a regular basis.  
His only social activities were Bible study and Disabled 
American Veteran's meetings.  In the past five years he tried 
working for himself as a painting contractor.  In 1995 he 
could no longer hold it together regarding work because he 
had too many thoughts and violent outbursts.  His children 
were afraid of him.  His wife had taken him back, but he 
thought she wondered if he would ever amount to anything.  It 
was very difficult and he often got upset or angry.

The appellant has been rated under the schedule for rating 
mental disorders, Diagnostic Code 9411 for post-traumatic 
stress disorder.  The rating criteria and the applicable 
ratings are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

A VA examination was conducted in January 1997.  After the 
appellant's discharge from service he returned home and 
worked as a tire changer for about a year.  He got married 
and started working as a welding expert.  He got tired of 
working long hours and quit.  He worked for an advertising 
newspaper company for 1 1/2 years and then as a newspaper press 
operator between 1981-1990.  He hurt his back and was asked 
to resign and he did.  He was self-employed doing remodeling 
between 1992 and 1995.  He took care of his dying father from 
October to his death in December 1995.  Since then he has 
been unemployed except for doing odd jobs.  The appellant 
became very emotional while describing his Vietnam 
experiences.  He reported frequent nightmares and would get 
intensely distressed when he thought or talked about the war.  
He had a decreased interest in significant events of daily 
life.  A constricted affect was present and he experienced 
poor sleep and intense irritability.  He was not an active 
member of any organizations.  He had been married for 25-
years and had two children.  He described his marriage as 
miserable because of his anger, post-traumatic stress 
disorder symptoms and drug usage.  He had been separated from 
his wife since March 1995.  On mental status examination he 
was alert, cooperative, appropriate but very anxious and 
angry.  He was oriented to person, place and time and his 
memory was intact.  There was no active suicidal or homicidal 
ideation.  Post-traumatic stress disorder and polysubstance 
abuse in remission were diagnosed.  The Global Assessment of 
Functioning score was around 40, past and present.

A letter written by the appellant's mother in January 1997 
indicated that the appellant had lost his home, family and 
car due to flashbacks from the war.

During a medical examination in March 1997, the appellant 
indicated that he had last worked in 1995.  He was divorcing 
his wife and had been homeless since they separated in 1995.  
He reported being drug and alcohol free since December 1996.  
The examination was conducted while he was an inpatient on 
the psychiatric ward. 

He was admitted to the VA Medical Center from January 1997 to 
February 1997 complaining of depression and suicidal 
ideation.  He reported decreased sleep and appetite, 
nightmares, isolation, loss of interest in his usual 
activities and occasional crying spells.  He had been 
depressed since December 1995 when his father died and he 
separated from his wife.  His symptoms had worsened in the 
past three months and he became increasingly irritated.  He 
reported a pattern of anger and violence since Vietnam.  His 
girlfriend had urged him to seek treatment and had said he 
was verbally abusive.  He had been self-employed but had 
recently started having difficulty finding or finishing a job 
because of decreased concentration and lack of interest.  On 
mental status examination he appeared disheveled but was 
cooperative with good eye contact.  His mood was depressed 
and his affect somewhat flat.  His thought processes were 
goal directed and coherent and he was oriented to person, 
place and time.  He had a negative homicidal ideation and 
plan, but a positive suicidal ideation without a plan.  He 
had flashbacks and nightmares.  Throughout his 
hospitalization he demonstrated unstable affect, poor impulse 
control, poor reality testing, over-sensitivity to perceived 
abandonment, dysphoria and irritability.  Frequent 
inappropriate anger as well as signs of identity disturbance 
were present.  Prominent features of his behavior included 
acting behavior, splitting resistance to treatment, lability 
of mood and affect as well as regression especially toward to 
end of the hospitalization.  His principle diagnoses include 
substance induced mood disorder, and polysubstance dependence 
in remission.  His Global Assessment of Functioning score was 
50.

He was admitted into a rehabilitation program for his 
polysubstance dependence between March and May 1997.  He was 
known to have an active post-traumatic stress disorder 
diagnosis.  He participated in counseling sessions but had 
some interpersonal difficulties in terms of ease of 
relationships, for which he had recurrent episodes of 
anxiety.  Some of his agitation in that respect tended to 
relate mostly to the female staff.  At discharge he planned 
to be admitted to post-traumatic stress disorder treatment 
and would live with his mother until his admission.

He was admitted for post-traumatic stress disorder treatment 
in June 1997.  He reported having 19 jobs since service.  He 
mostly quit due to his substance use and conflicts with his 
supervisors.  His longest period of employment was 8 years as 
a press operator.  This ended in 1989 after a back injury.  
He last worked in June 1995.  He got married in 1971 and had 
been separated since 1995.  He and his wife had separated 
twice before because of his alcohol and drug abuse as well as 
his verbal abuse towards her.  He still had contact with his 
children.  He was involved in several bar room and street 
fights from 1969 to 1995.  On admission he was well-
developed, well-nourished, alert, and ambulatory.  He moved 
from side-to-side when standing and sitting.  His mood was 
dysphoric and he became teary-eyed when he related his 
Vietnam experiences.  His speech was spontaneous and goal-
directed.  He felt paranoid, that people were talking about 
him and laughing at him.  He sometimes heard his name being 
called.  He reported visualization when he had a flashback.  
He denied suicidal or homicidal ideation.  He was well 
oriented with an effective memory and his insight and 
judgment were fair.  Some of his symptoms improved with 
medication.  He was unemployable.  Chronic post-traumatic 
stress disorder and a history of substance abuse were 
diagnosed.  His Global Assessment of Functioning score was 
41.

He was admitted to the domiciliary in October 1997 to attend 
a post-traumatic stress disorder residential rehabilitation 
program.  His diagnoses included chronic post-traumatic 
stress disorder, alcohol dependence in remission and 
impulsive control disorder.  His Global Assessment of 
Functioning score was 38-40.  In a January 1998 letter, two 
of his treatment providers indicated that he had worked hard 
since his arrival in the program but that his post-traumatic 
stress disorder symptoms had become more crippling to him.  
He had no contact with his family and did not have any 
friends.  He did not socialize with anyone and did not go out 
unless made to do so.  He was unemployable and his Global 
Assessment of Functioning score was 35.

A social work service report was furnished regarding the 
October 1997 domiciliary admission.  The appellant reported 
having over 20 jobs since returning from Vietnam.  He 
attributed his work problems to anger and resentment toward 
authority, which then led to violence.  His only asset was a 
car.  He had been separated from his wife since December 
1995.  He reported a good relationship with his mother and 
indicated that his children loved him.  He and his wife had 
been getting along better since he started treatment and they 
communicated weekly.  This was a chronic problem area for him 
and he was unable to maintain a favorable relationship.  They 
had 3 separations lasting a total of 4 years throughout the 
course of their 27-year marriage.  He said the problem was 
because she was a clinical psychologist and treated him as 
though he was her patient.  He thought his family feared him 
because of his temper.  His mother had advised him to seek 
treatment after a suicide attempt.  He reported intense 
anxiety in the presence of other people.  The psychosocial 
assessment concluded that the appellant's main problem was 
his explosive rage that led him to become violent.  This 
caused him to avoid others and become extremely anxious in 
their presence.  His Global Assessment of Functioning score 
was 35 considering the amount of difficulty he had in 
relationships and his inability to function in an industrial 
setting.  He was considered impaired in both the social and 
industrial arenas.

The appellant successfully completed the domiciliary program 
and was discharged in February 1998.  He had actively 
participated in the program and was determined to lead a more 
positive and healthier life.  He had found it difficult to 
trust and form relationships with other people, but he was 
willing to take a few risks to establish several meaningful 
relationships.  He showed a significant improvement in his 
attitude about himself and how he related to other people.  
He was to return to live with his mother and would receive 
aftercare.  His post-traumatic stress disorder was chronic 
and had impaired his ability to form relationship, to 
interact socially and to find or keep steady employment.

Dr. Williams submitted a psychological evaluation dated in 
May 1999.  The appellant cried when he spoke of his war 
experiences.  He was generally afraid to go out of his house 
and spent about 70 percent of his time in his house just 
sitting.  His psychological testing scores were strongly 
indicative of post-traumatic stress disorder.  Depression was 
a co-morbid diagnosis.  There were no signs of active alcohol 
or drug abuse.  His current stressors included marital 
distress, an inability to maintain a job let alone get out of 
the house, and futurelessness.  On mental status examination 
he was oriented to time and place.  His mood was labile and 
he was frequently tearful.  He had a very poor sense of self 
and low self-esteem.  He exhibited a good sense of humor and 
could be a good friend to fellow veterans.

Dr. Williams did not envision a treatment goal for the 
appellant of a return to work.  He was constantly in a state 
of flashback and intrusion.  He cried easily and was fearful 
of going out of the house with few exceptions.  His ability 
to read was limited and he had medical problems.  His post-
traumatic stress disorder symptoms had quick onset and were 
chronic in nature.  These symptoms were interfering with all 
aspects of his life.  He could not work.  Even the smallest 
household chore could take days for him to do, if he ever got 
to it.  He isolated himself from others.  Any attempts at fun 
or leisure were rare and his only release was riding his 
motorcycle.  The symptoms interfered with his sex life, his 
general satisfaction with life and overall level of 
functioning.  His post-traumatic stress disorder was said to 
be totally incapacitating in all areas of his life.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence supports the claim, and the appellant is 
entitled to a 100 percent evaluation for his service 
connected post-traumatic stress disorder.  Competent, 
credible medical evidence has repeatedly established that his 
post-traumatic stress disorder symptoms result in total 
occupational impairment.  He has persistently exhibited 
grossly inappropriate behavior in the form of unprovoked 
anger that has led historically to violence.  Therefore he is 
a persistent danger to others due to his post-traumatic 
stress disorder disability.  He has reported approximately 20 
jobs since leaving service and has been unemployed since 
1995.  Examiners in June 1997, October 1997, February 1998 
and May 1999 have concluded that the appellant is 
unemployable due in largest part to his post-traumatic stress 
disorder symptoms.  He has had multiple separations from his 
wife and reported few friends.  He was reportedly verbally 
abusive to his spouse.  Multiple examiners have discussed his 
impaired ability to interact socially, and during inpatient 
hospitalizations and domiciliary admissions he demonstrated 
this inability.  Dr. Williams concluded that post-traumatic 
stress disorder was totally incapacitating in all areas of 
his life.

The Board has considered the appellant's testimony.  The 
appellant's testimony that his unemployment as well as his 
interpersonal problems were due to a serious emotional 
disorder was supported by the competent medical evidence of 
record.  On balance, the evidence supports a 100 percent 
evaluation.

The Board's conclusion is further supported by a Global 
Assessment of Functioning scores of 40 (January 1997), 50 
(January to February 1997), 41 (June 1997), 35 and 38-40 
(October 1997) noted in the record.  Although the Global 
Assessment of Functioning score does not fit neatly into the 
rating criteria, the Global Assessment of Functioning score 
is also evidence.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  Global Assessment of Functioning score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994).  Global Assessment of Functioning scores in 
this range are defined as evidencing serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job), or, including some impairment in reality 
testing or communication (e.g., speech is at time illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  
Based on the observations of the professionals, their 
opinions regarding employability and the consistent GAF 
scores, a 100 percent evaluation is warranted.



ORDER

A 100 percent evaluation for post-traumatic stress disorder 
is granted, subject to the controlling regulations applicable 
to the payment of monetary awards.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

